Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive. Applicant argues that Kishida does not teach checking of a plausibility of an initially now transverse movement of the object, where the checking includes at least one of the two specific determinations that Kishida does not disclose. 
The Examiner respectfully disagrees. Kishida teaches specifically of an apparatus that is capable of checking the validity of the readings obtained by the radar. If the radar detects an object on the road, the first reading would be considered an initially known reading. Then the reading is sent to the signal processing apparatus and an FFT takes place in order to obtain the signals Sb1 and Sb2. Fig. 7 is a good example of the processing especially S14 checks if the speed is relative. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11,12,14-16, 17,18,20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishida (US 20110084872).
Regarding claim 11, Kishida teaches:
A method for checking the plausibility of an initially known transverse movement of an object including an initially known relative speed of the object relative to a radar device, comprising the following steps (In addition, the radar apparatus 10 transmits/receives a radar signal of a constant frequency, and secures the accuracy of the result of detection in the FM-CW system using the result of detection(0038, Fig. 1)). Since it secures the accuracy of results that means the relative speed is known.
emitting a radar signal having a constant signal frequency (In addition, the radar apparatus 10 transmits/receives a radar signal of a constant frequency (0038))
receiving by the radar device reflections of the radar signal having the constant signal frequency (In addition, the radar apparatus 10 transmits/receives a radar signal of a constant frequency (0038))
and checking the plausibility of the transverse movement of the object by analyzing frequency ranges that correspond to the initially known transverse movement in a frequency spectrum of the reflections of the radar signal having constant signal frequency (In addition, the radar apparatus 10 transmits/receives a radar signal of a constant frequency, and secures the accuracy of the result of detection in the FM-CW system using the result of detection(0038, Fig. 1))
(a) determining whether a Doppler shift that corresponds to the initially known relative speed is present in the frequency spectrum (on the other hand, the frequency of the received signal Sr1 or Sr2 indicated by a dashed line has a time delay .DELTA.T due to the relative distance R of the object and is shifted for Doppler shift .gamma. according to the relative speed V of the object, in comparison to the frequency of the transmitted signal St (0044)). Fig. 5A shows the initially known relative speed and then the Doppler shift.
(b) identifying a frequency range within the frequency spectrum that corresponds to the initially known speed and determining whether an amplitude within the identified frequency range is at least a first predefined threshold value (Here, since the level of the received signals Sr1 and Sr2 from the object is relatively higher than the received signals by the reflection on a road surface and so on, peaks are formed in the frequency spectrums of the beat signals Sb1 and Sb2. Accordingly, if one object exists in the search area, in the FM-CW mode, a peak P_u of the beat frequency a as shown in FIG. 6A is formed in the frequency ascending period (0051)). The predetermined range is shown in the Figures 6A and 6B. The value being the original value and any other shift is considered a detection of an object on the road.
Regarding claim 17, Kishida teaches:
A device for checking the plausibility of an initially known transverse movement of an object including an initially known relative speed of the object relative to a radar device, the device comprising  (In addition, the radar apparatus 10 transmits/receives a radar signal of a constant frequency, and secures the accuracy of the result of detection in the FM-CW system using the result of detection(0038, Fig. 1)). Since it secures the accuracy of results that means the relative speed is known.
a radar device configured to emit a radar signal having a constant signal frequency (In addition, the radar apparatus 10 transmits/receives a radar signal of a constant frequency(0038))
to receive reflections of the radar signal having the constant signal frequency (In addition, the radar apparatus 10 transmits/receives a radar signal of a constant frequency(0038))
and a computing device configured to check the plausibility of the transverse movement of the object by analyzing frequency ranges corresponding to the initially known transverse movement in a frequency spectrum of the reflections of the radar signal having the constant signal frequency (Also, the signal processing apparatus 14 includes a ROM in which various kinds of control programs and processing programs are stored, a CPU that executes the control programs and the processing programs read from the ROM, and a microcomputer provided with a RAM that temporarily maintains operation data(0049) and In addition, the radar apparatus 10 transmits/receives a radar signal of a constant frequency, and secures the accuracy of the result of detection in the FM-CW system using the result of detection(0038, Fig. 1))
(a) determining whether a Doppler shift that corresponds to the initially known relative speed is present in the frequency spectrum (on the other hand, the frequency of the received signal Sr1 or Sr2 indicated by a dashed line has a time delay .DELTA.T due to the relative distance R of the object and is shifted for Doppler shift .gamma. according to the relative speed V of the object, in comparison to the frequency of the transmitted signal St (0044)). Fig. 5A shows the initially known relative speed and then the Doppler shift.
(b) identifying a frequency range within the frequency spectrum that corresponds to the initially known speed and determining whether an amplitude within the identified frequency range is at least a first predefined threshold value (Here, since the level of the received signals Sr1 and Sr2 from the object is relatively higher than the received signals by the reflection on a road surface and so on, peaks are formed in the frequency spectrums of the beat signals Sb1 and Sb2. Accordingly, if one object exists in the search area, in the FM-CW mode, a peak P_u of the beat frequency a as shown in FIG. 6A is formed in the frequency ascending period (0051)). The predetermined range is shown in the Figures 6A and 6B. The value being the original value and any other shift is considered a detection of an object on the road.
Regarding claim 12, Kishida teaches:
calculating a relative speed and/or an azimuth angle of the object based on the spectrum of the reflections of the radar signal (The radar apparatus 10, as described above, detects the relative distance R and the relative speed V of the object by transmitting/receiving the frequency-modulated radar signal in the FM-CW system(0038))
wherein the checking of the plausibility of the transverse movement of the object includes comparing the relative speed calculated based on the radar signal with the transverse movement, and/or comparing the azimuth angle with the transverse movement (The radar apparatus 10, as described above, detects the relative distance R and the relative speed V of the object by transmitting/receiving the frequency-modulated radar signal in the FM-CW system. In addition, the radar apparatus 10 transmits/receives a radar signal of a constant frequency, and secures the accuracy of the result of detection in the FM-CW system using the result of detection (the detailed method thereof will be described later)(0038, Fig. 1))
Regarding claim 14, Kishida teaches wherein the relative speed includes a transverse speed of the object (The radar apparatus 10, as described above, detects the relative distance R and the relative speed V of the object by transmitting/receiving the frequency-modulated radar signal in the FM-CW system.(0038, Fig.1))
Regarding claim 15, Kishida teaches:
wherein the radar device is situated on a vehicle (a vehicle-mounted radar apparatus has been known that detects a relative distance, a relative speed, and an azimuth angle of an object around the vehicle)
and the transverse movement includes a lateral distance of the object from a lane of the vehicle (Here, the objects may be a preceding vehicle, an oncoming vehicle, a vehicle in a neighboring lane on a road, and the like, and further may be an installation on the side of the road or a pedestrian.)
Regarding claim 16, Kishida teaches wherein the initially known transverse movement is calculated based on FMCW radar data (The radar apparatus 10, as described above, detects the relative distance R and the relative speed V of the object by transmitting/receiving the frequency-modulated radar signal in the FM-CW system.(0038, Fig.1))
Regarding claim 18, Kishida teaches wherein the radar device is configured to emit an FMCW-modulated radar signal and to calculate the initially known transverse movement based on received reflections of the FMCW-modulated radar signal (The radar apparatus 10, as described above, detects the relative distance R and the relative speed V of the object by transmitting/receiving the frequency-modulated radar signal in the FM-CW system.)
Regarding claim 20, Kishida teaches further comprising: a control device configured to control a driving function of a vehicle based on the transverse movement, checked for plausibility, of the object (Also, the signal processing apparatus 14 includes a ROM in which various kinds of control programs and processing programs are stored, a CPU that executes the control programs and the processing programs read from the ROM, and a microcomputer provided with a RAM that temporarily maintains operation data(0049) and In addition, the radar apparatus 10 transmits/receives a radar signal of a constant frequency, and secures the accuracy of the result of detection in the FM-CW system using the result of detection(0038, Fig. 1))
Regarding claim 21, Kishida teaches wherein the analyzing includes the determining whether the Doppler shift that corresponds to the initially known relative speed is present in the frequency spectrum (on the other hand, the frequency of the received signal Sr1 or Sr2 indicated by a dashed line has a time delay .DELTA.T due to the relative distance R of the object and is shifted for Doppler shift .gamma. according to the relative speed V of the object, in comparison to the frequency of the transmitted signal St (0044)). Fig. 5A shows the initially known relative speed and then the Doppler shift.
Regarding claim 22, Kishida teaches wherein the analyzing includes the identifying of the frequency range within the frequency spectrum that corresponds to the initially known speed and the determining of whether the amplitude within the identified frequency range is at least the first predefined threshold value (Here, since the level of the received signals Sr1 and Sr2 from the object is relatively higher than the received signals by the reflection on a road surface and so on, peaks are formed in the frequency spectrums of the beat signals Sb1 and Sb2. Accordingly, if one object exists in the search area, in the FM-CW mode, a peak P_u of the beat frequency a as shown in FIG. 6A is formed in the frequency ascending period (0051)). The predetermined range is shown in the Figures 6A and 6B. The value being the original value and any other shift is considered a detection of an object on the road.
Regarding claim 23, Kishida teaches wherein the computing device is configured to, in response to determining that the frequency spectrum includes a peak whose amplitude is at least a second predefined threshold value and that is at a frequency value that is within a predefined range of nearness to a value that corresponds to the initially known relative speed, correct a value of the initially known relative speed based on the peak (Accordingly, if one object exists in the search area, in the FM-CW mode, a peak P_u of the beat frequency a as shown in FIG. 6A is formed in the frequency ascending period, and a peak Pk_d of the beat frequency .beta. as shown in FIG. 6B is formed in the frequency descending period, Also, in the CW mode, a peak Pk_c of the beat frequency .gamma. as shown in FIG. 6C is formed. The signal processing apparatus 14 detects the peaks Pk_u, Pk_d, and Pk_c that form the maximum values, for example, by performing binary approximation of the respective frequency spectrums(0051)). Fig. 6A – 6C show 3 different threshold value peaks. 
Regarding claim 24, Kishida teaches wherein the radar signal having the constant signal frequency has a duration of at least 10 ms (Fig .4 shows that if 1/fm is set accordingly then the duration would last 10 ms)
Regarding claim 25, Kishida teaches wherein the radar signal having the constant signal frequency has a duration of at least 20 ms (Fig .4 shows that if 1/fm is set accordingly then the duration would last 20 ms)
Regarding claim 26, Kishida teaches wherein the analyzing includes the determining whether the Doppler shift that corresponds to the initially known relative speed is present in the frequency spectrum ((on the other hand, the frequency of the received signal Sr1 or Sr2 indicated by a dashed line has a time delay .DELTA.T due to the relative distance R of the object and is shifted for Doppler shift .gamma. according to the relative speed V of the object, in comparison to the frequency of the transmitted signal St (0044)). Fig. 5A shows the initially known relative speed and then the Doppler shift.
Regarding claim 27, Kishida teaches wherein the analyzing includes the identifying of the frequency range within the frequency spectrum that corresponds to the initially known speed and the determining of whether the amplitude within the identified frequency range is at least the first predefined threshold value (Here, since the level of the received signals Sr1 and Sr2 from the object is relatively higher than the received signals by the reflection on a road surface and so on, peaks are formed in the frequency spectrums of the beat signals Sb1 and Sb2. Accordingly, if one object exists in the search area, in the FM-CW mode, a peak P_u of the beat frequency a as shown in FIG. 6A is formed in the frequency ascending period (0051)). The predetermined range is shown in the Figures 6A and 6B. The value being the original value and any other shift is considered a detection of an object on the road.
Regarding claim 28, Kishida teaches further comprising in response to determining that the frequency spectrum includes a peak whose amplitude is at least a second predefined threshold value and that is at a frequency value that is within a predefined range of nearness to a value that corresponds to the initially known relative speed, correcting a value of the initially known relative speed based on the peak (Accordingly, if one object exists in the search area, in the FM-CW mode, a peak P_u of the beat frequency a as shown in FIG. 6A is formed in the frequency ascending period, and a peak Pk_d of the beat frequency .beta. as shown in FIG. 6B is formed in the frequency descending period, Also, in the CW mode, a peak Pk_c of the beat frequency .gamma. as shown in FIG. 6C is formed. The signal processing apparatus 14 detects the peaks Pk_u, Pk_d, and Pk_c that form the maximum values, for example, by performing binary approximation of the respective frequency spectrums(0051)). Fig. 6A – 6C show 3 different threshold value peaks.
Regarding claim 29, Kishida teaches wherein the radar signal having the constant signal frequency has a duration of at least 10 ms (Fig .4 shows that if 1/fm is set accordingly then the duration would last 10 ms)
Regarding claim 30, Kishida teaches wherein the radar signal having the constant signal frequency has a duration of at least 20 ms (Fig .4 shows that if 1/fm is set accordingly then the duration would last 20 ms)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishida (US 20110084872) in view of Nakanishi (US 20090015462).
Regarding claim 13, Kishida teaches the limitations set forth above but fails to teach correcting the initially known transverse movement of the object using the relative speed calculated based on the radar signal and/or using the azimuth angle calculated based on the radar signal. 
However, Nakanishi teaches however, in the above-described computing method, since an azimuth angle is computed using the distance and the relative velocity, an error due to deviation of the optical axis does not occur. Accordingly, by comparing the two azimuth angles obtained at the same timing point, an amount of correction for correcting the azimuth angle including an error due to deviation of the optical axis can be computed(0042).
Kishida and Nakanishi are considered analogous since they are both in the field of radar detection therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to combine the teachings of Kishida with the teachings of Nakanishi in order to have a system that could instead of disregarding the FMCW readings instead adjust them with the verified continuous wave. 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishida (US 20110084872) in view of Dizaji (US 7151483).
Regarding claim 19, Kishida teaches wherein the radar device is configured to emit (In addition, the radar apparatus 10 transmits/receives a radar signal of a constant frequency, and secures the accuracy of the result of detection in the FM-CW system using the result of detection (0038, Fig. 1))
Kishida does not teach that the signal should be temporally offset from one another. However, Dizaji teaches in this case, adjacent pulses in time are transmitted with carrier frequencies that are offset from one another in frequency so that the radar data associated with these radar pulses are independent from one another in Doppler frequency (Col 4, Lines 7 - 10)
Kishida and Dizaji are considered analogous since they are both in the field of radar detection, therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to combine the teachings of Kishida with the teachings of Dizaji in order to have a radar system that can have very little interference when using two different modes for radar detection.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTEM MELKUNOV/               Examiner, Art Unit 3648                                                                                                                                                                                         

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648